*1418OPINION.
Siefkin :
The petitioner, in order to justify the deduction of $4,800 in 1922, relies upon an oral agreement or understanding in 1922 that such action would be taken. It is clear, however, that corporate ación was not taken until 1923 and, consequently, no liability to pay accrued to the petitioner until that year. See Edward S. Jones et al., 6 B. T. A. 1048. It follows that the action of the respondent in disallowing the deduction in 1922 must be approved.

Judgment will be entered for the respondent.